 Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 1 of 21 Page ID #:1374


 1 Stephanie R. Wood (SBN: 242572)
        swood@bcpc-law.com
 2   Jeffrey R. Bragalone (pro hac vice application pending)
        jbragalone@bcpc-law.com
 3   BRAGALONE CONROY PC
     2200 Ross Ave., Suite 4500W
 4   Dallas, Texas 75201
     Tel: (214) 785-6670
 5   Fax: (214) 785-6680
 6 Ben M. Davidson (SBN: 181464)
      Ben@dlgla.com
 7 DAVIDSON      LAW GROUP, ALC
   4500 Park Granada Blvd., Suite 202
 8 Calabasas, California 91302
   Tel: (818) 918-4622
 9
   Attorneys for Respondent
10 Acacia Research Corporation

11
                        UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION
13
     HMD GLOBAL OY                          Case No. 8:20-mc-127
14               Movant,
                                            MEMORANDUM OF LAW IN
15          vs.                             OPPOSITION TO MOTION BY
                                            HMD GLOBAL OY TO COMPEL
16   ACACIA RESEARCH                        PRODUCTION OF DOCUMENTS
     CORPORATION,                           FROM ACACIA RESEARCH
17                                          CORPORATION
                        Respondent.
18                                          Judge: John D. Early
                                            Date: January 21, 2021
19                                          Time: 10:00 a.m. PST
                                            Place: [TBD]
20                                          Discovery Cutoff: March 18, 2021
                                            Pretrial Conference: June 29, 2021
21                                          Trial Date: August 2, 2021
22

23

24

25

26

27
28

28

     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
 Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 2 of 21 Page ID #:1375



 1                                                           Table of Contents
 2 I.       INTRODUCTION...............................................................................................3
 3
     II. BACKGROUND.................................................................................................4
 4

 5
         A. The Underlying Action ....................................................................................4

 6       B. While Working on Its Portion of the Joint Stipulation, ARC Alerts HMD to
            an Impending Protective Order Violation .......................................................5
 7

 8
         C. CCE Produces Documents Related to the Starboard Agreement ....................5

 9 III. ARGUMENTS AND AUTHORITY ...................................................................................... 6

10
         A. HMD’s Requests Seek Irrelevant Documents to Contradict the
11          Unambiguous Terms of an Integrated Agreement. .........................................6
12
         B. HMD’s Requests are Not Proportional to the Needs of the Case. ................11
13
            1. HMD’s Requests Have No Importance in Resolving the Motion to
14             Dismiss.......................................................................................................12
15
            2. HMD’s Requests are Overly Burdensome and Inappropriate in Light of
16             Discovery Limitations in Place in the Underlying Litigation. ..................13
17          3. The Remaining Proportionality Factors Strongly Favor ARC. .................15
18
         C. HMD Refused All Efforts of ARC to Compromise. .....................................16
19
         D. This Court is Authorized to Transfer this Action to the Eastern District of
20          Texas ..............................................................................................................17
21
         E. If ARC Must Produce the Documents, HMD Should Bear the Costs. .........18
22

23
     IV. CONCLUSION ................................................................................................................................19

24

25

26
27

28


                                     1
      MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
 Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 3 of 21 Page ID #:1376



 1
                                               Table of Authorities

 2
     Cases
 3
   Arista Records LLC v. Lime Grp. LLC,
 4   2011 WL 781198 (C.D. Cal. 2011) ......................................................................14

 5 Belden v. County of San Bernardino,
     2020 WL 3129208 (C.D. Cal. 2020) ......................................................................8
 6
   Bresk v. Unimerica Ins. Co.,
 7   2017 WL 10439831 (C.D. Cal. 2017) ..................................................................11

 8 Enzo APA & Sons, Inc. v. Geapag A.G.,
     134 F.3d 1090 (Fed. Cir. 1998) ................................................. 3, 6, 12, 13, 15, 16
 9
   Federal Deposit Ins. Corp. v. LSI Appraisal LLC,
10   2014 WL 12561102 (C.D. Cal. 2014) ..................................................................18

11 Laub. v. Horbaczewski,
     2020 WL 5093089 (C.D. Cal. 2020) ............................................................. 12, 13
12
   Legal Voice v. Stormans Inc.,
13   738 F.3d 1178 (9th Cir. 2013) ..............................................................................18

14 Northrop Grumman Corp. v. Factory Mutual Ins. Co.,
     2012 WL 12875772 (C.D. Cal. 2012) ........................................................... 14, 18
15
   Schron v. Troutman Sanders LLP,
16   20 N.Y.3d 430, 436, 986 N.E.2d 430 (2013) ........................................ 8, 9, 12, 15

17 Strategic Partners, Inc. v. FIGS, Inc.,
     2020 WL 4354172 (C.D. Cal. 2020) ....................................................................11
18
   Town New Dev. Sales & Mktg. LLC v. Price,
19   127 A.D.3d 549, 549, 5 N.Y.S.3d 734 (1st Dep’t 2015) ........................................9

20 Zubulake v. UBS Warburg LLC,
     217 F.R.D. 309 (S.D.N.Y. 2003) ..........................................................................18
21

22 Rules

23 Fed. R. Civ. P. 26(b)(1)..................................................................................... 11, 15

24 Fed. R. Civ. P. 45(d)(2)(B)(ii) .................................................................................18

25

26
27

28


                                      2
       MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
 Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 4 of 21 Page ID #:1377



 1                                I. INTRODUCTION
 2        Movant HMD Global Oy (“HMD”) misstates the question before this Court.
 3 HMD is not simply seeking documents “related” to the agreement at issue in the

 4 underlying Eastern District of Texas action; HMD is seeking irrelevant parol

 5 evidence in an attempt to impute ownership rights to the patent in suit based upon

 6 an agreement between Respondent Acacia Research Corporation (“ARC”) and

 7                                                  But it is undisputed that no written
 8 instrument has ever conveyed to ARC any ownership or rights to license the ’923

 9 Patent, and Federal Circuit law requires such a written instrument in order to

10 obtain rights to a patent. See Enzo APA & Sons, Inc. v. Geapag A.G., 134 F.3d

11 1090, 1093 (Fed. Cir. 1998). Moreover, the                   is clear and
12 unambiguous on its face; indeed, HMD does not even argue that an ambiguity

13 exists in                    . As such, these dual reasons render the parol evidence
14 that HMD seeks irrelevant as a matter of law.

15        Further, compliance with HMD’s overbroad document requests would create
16 an extreme burden on ARC. HMD seeks discovery via its subpoena that is beyond

17 that which is allowed by the Court in the underlying litigation. For example, in the

18 underlying litigation, HMD is required to meet certain criteria before it can request

19 email production from Cellular Communications Equipment LLC (“CCE”), the
20 plaintiff in the underlying litigation. Yet, despite the fact that HMD has not met

21 that criteria, by demanding extraordinarily burdensome email discovery from ARC

22 (an affiliate of CCE and a non-party), HMD is attempting an “end-run” around the

23 email production limitations in the Eastern District of Texas. If sought from CCE,

24 HMD would not be permitted to obtain this burdensome email discovery.

25        Although ARC agreed to produce certain information in response to HMD’s
26 subpoena, HMD failed to offer a single concession or compromise to its incredibly
27 overbroad subpoena. In addition to being completely irrelevant to the underlying

28 issue in HMD’s meritless motion to dismiss, the requests are breathtakingly


                                    3
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
 Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 5 of 21 Page ID #:1378



 1 overbroad. HMD refused to limit even a single request as to time or scope.

 2         Further, HMD misrepresents ARC’s actions in this case. The assertion that
 3 ARC “refused to participate in the joint stipulation process” is false. While

 4 working on its portion of the joint stipulation, ARC realized that HMD’s intended

 5 disclosure would violate the terms of the Protective Orders issued in the underlying

 6 litigation. ARC and CCE informed HMD of this potential violation well within the

 7 time frame for response to the joint stipulation. According to the terms of the

 8 Protective Orders, HMD was required to cease its actions until the potential

 9 violation was resolved. After the Eastern District of Texas ruled on the protective

10 order issue, and required HMD to file the highly confidential materials under seal,

11 HMD made no attempt to communicate with ARC regarding the joint stipulation,

12 instead choosing to unilaterally file its Motion.

13         The true question before this Court is whether this Court should compel
14 ARC, a non-party, to spend millions of dollars and months of time searching for

15 emails that, as a matter of law, would be irrelevant and inadmissible for the very

16 purpose for which HMD argues it needs them. HMD’s requests are also a blatant

17 end-run around the discovery limitations to which it agreed in the underlying

18 litigation. Accordingly, to the extent the Court does not transfer this dispute back

19 to the Eastern District of Texas pursuant to ARC’s contemporaneous motion to
20 transfer pursuant to Rule 45(f), the Court should deny the motion to compel. If this

21 Court does grant HMD’s Motion, the costs should be borne by HMD.

22                                  II. BACKGROUND
23     A. The Underlying Action
24         CCE sued HMD for patent infringement in the Eastern District of Texas. On
25 September 21, 2020, HMD filed a Motion to Dismiss based on a theory that CCE

26 (the plaintiff in the underlying litigation) lacks standing due to
27               That motion has been fully briefed. Now, three months later, HMD
28 belatedly moves to compel ARC to produce documents, including emails, in


                                    4
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
 Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 6 of 21 Page ID #:1379



 1 response to its boundless requests for parol evidence supposedly related to

 2 interpretation of                             .
 3         B. While Working on Its Portion of the Joint Stipulation, ARC Alerts
 4             HMD to an Impending Protective Order Violation
 5             HMD correctly states the dates regarding the parties’ attempted joint
 6 stipulation, but misleadingly attempts to paint ARC’s response as obstructive and

 7 delayed—neither of which is true, nor relevant to the merits. ARC informed HMD

 8 immediately upon realizing that HMD’s proposed filing would violate underlying

 9 Protective Orders but could reach no compromise. See Chouraki Dec., Exs. T and

10 U.1 Accordingly, CCE filed a Motion to Enforce the Protective Orders in the

11 Eastern District of Texas. Chouraki Dec., Ex. W. Under the terms of the Protective

12 Orders, HMD was required to stop all actions related to the potential violation until

13 the court resolved the motion. Wood Dec., Ex. A., at ¶ 24. The Eastern District of

14 Texas made no ruling on HMD’s interpretation of the Protective Orders. Chouraki

15 Dec., Ex. V. Instead, the court conditionally granted HMD leave to use the highly

16 confidential materials at issue in a joint stipulation to be filed with this Court. Id.

17 HMD could not have filed the highly confidential information without such leave.

18         C. CCE Produces Documents Related to the Starboard Agreement
19             On June 4, 2020, CCE and Starboard Value Intermediate Fund (“Starboard”)
20 executed a “Patent Security Agreement” granting Starboard a security interest (but

21 explicitly not ownership rights) in the ’923 patent. On June 30, 2020, Starboard

22 discharged that security interest in a “Release of Security Interest in Patents.”

23 HMD claims that either the Patent Security Agreement or the subsequent Release

24 may also affect CCE’s standing—despite the plain language of both agreements

25 proving otherwise. See, e.g., Memorandum of Law in Support of Motion to

26 Compel (“HMD Memo”), Dkt. No. 3-1 at 17. After a thorough investigation, on
27 December 3, CCE made a supplemental production to HMD that included all

28 documents CCE possessed in relation to Starboard’s release of its security interest

     1
         All references to the “Chouraki Dec.” refer to Dkt. No. 1-2 and its exhibits Dkt. Nos. 1-3-1-40.
                                                        5
         MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
 Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 7 of 21 Page ID #:1380



 1 in the ’923 patent. Wood Dec. at ¶ 2. This included a fulsome production of all

 2 documents, other than emails, that CCE possessed in connection with the release.

 3 Id. Remarkably, HMD makes no mention of this production in its motion; indeed,

 4 though HMD includes the release when discussing the documents it seeks relating

 5 to Starboard, it fails to inform the Court that it has the documents. See HMD

 6 Memo at 17-18. On December 30, 2020, CCE produced all documents, other than

 7 emails, that it possessed in connection the Patent Security Agreement.

 8                      III.   ARGUMENTS AND AUTHORITY
 9      A. HMD’s Requests Seek Irrelevant Documents to Contradict the
10         Unambiguous Terms of an Integrated Agreement.
11         In the Texas District Court, CCE submitted uncontradicted evidence that, as
12 reflected in publicly available records on file with the United States Patent Office,

13 CCE is the only entity with any ownership interest in the ’923 Patent (the patent

14 that CCE alleges in the underlying action that HMD is infringing). Not only does

15 the United States Patent Office recognize CCE’s ownership, it is undisputed that

16 no written instrument has ever conveyed to ARC any ownership rights in the ’923

17 Patent. See Declaration of Marc Booth at ¶¶ 5-10. Nor has ARC ever been a party

18 to any agreement that assigned to ARC any rights in the ’923 patent. Id. Because

19 the Federal Circuit requires a written instrument in order to obtain rights to a
20 patent, see Enzo APA & Sons, Inc. v. Geapag A.G., 134 F.3d 1090, 1093 (Fed. Cir.

21 1998), it is established as a matter of law that ARC does not have, nor has it ever

22 had, any ownership rights to the ’923 patent.

23         Notwithstanding these undisputed facts, HMD makes a legally impossible
24 argument that ARC is a necessary party to the action pending in the Eastern

25 District, and that without ARC, CCE does not have standing to sue HMD.

26 Specifically, HMD contends that
27

28            But HMD is forced to misrepresent the language of                        in
     order to make this allegation.
                                    6
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
 Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 8 of 21 Page ID #:1381



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                        Even the excerpts that HMD quotes in portions of its


                                    7
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
 Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 9 of 21 Page ID #:1382



 1 Motion support ARC’s arguments. For example, HMD notes that

 2

 3

 4

 5

 6

 7

 8

 9             Despite the unambiguous language of                               and the
10 uncontested ownership records at the PTO, HMD now seeks extensive discovery

11 into parol evidence related to                              , as well as broad discovery
12 supposedly related to ARC’s “course of dealing” as to wholly unrelated patents

13 and entities. But no amount of parol evidence can change the unambiguous terms

14 of                           . See, e.g., Schron v. Troutman Sanders LLP, 20 N.Y.3d 430,
15 436, 986 N.E.2d 430, 433–34 (2013) (“Parol evidence—evidence outside the four

16 corners of the document—is admissible only if a court finds an ambiguity in the

17 contract.”).2 Moreover, HMD cannot be heard to assert in its motion to dismiss

18 (filed in the underlying action) that                               is unambiguous, while
19 pursuing in this matter a legal argument that requires ambiguity
20                See, e.g., Chouraki Dec., Ex. B at pp. 9-11
21

22                              Chouraki Dec., Ex. D at p. 2 (“                              t
23                                thus confirms” HMD’s theory of the case). Indeed, the cases
24 cited by HMD all rely upon ambiguities in a written agreement as a justification

25 for the relevance of evidence beyond the four corners of the agreement. HMD

26 Memo at 12:6-19. As such, the discovery that HMD seeks is irrelevant as a matter
27 of law, and HMD’s motion should be denied. See Belden v. County of San

28 Bernardino, 2020 WL 3129208, *4 (C.D. Cal. 2020) (Kato, M.J.) (Denying motion

     2
         New York state law applies. Chouraki Dec., Ex. A at ¶ 6.15 (choice of law provision).
                                                      8
         MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 10 of 21 Page ID #:1383



 1 to compel where requests, which included emails, related to documents and actions

 2 that were not relevant to claims in the case).

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16        Thus,                      itself states that the information HMD seeks (even
17 the hypothetical documents HMD imagines in its sections of its Motion), cannot

18 possibly alter the unambiguous terms of                       , as any and all prior
19 understandings or prior negotiations are incorporated into                       and
20 superseded by its terms. See id; Town New Dev. Sales & Mktg. LLC v. Price, 127

21 A.D.3d 549, 549, 5 N.Y.S.3d 734 (1st Dep’t 2015) (“by the mechanism of an

22 integration clause the parties make explicit their intent to have the current

23 agreement be exclusive with respect to the object of their contract and to bar either

24 party from introducing evidence of a collateral agreement”). As such, the full

25 application of the parol evidence rule applies. Schron, 20 N.Y.3d at 436 (“where a

26 contract contains a merger clause, a court is obliged to require full application of
27 the parol evidence rule in order to bar the introduction of extrinsic evidence to vary

28 or contradict the terms of the writing.”) (internal quotes omitted).


                                    9
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 11 of 21 Page ID #:1384



 1         HMD’s reference to the Starboard Patent Security Agreement is another
 2 attempt to manufacture a standing argument where none exists. In the Starboard

 3 transaction, CCE – the sole owner of the ’923 patent – granted a security interest in

 4 the ’923 patent and other assets as collateral

 5                                . Booth Dec. at ¶ 18. That security interest was later
 6 released. Booth Dec. at ¶ 20. The Starboard Patent Security Agreement itself

 7 forecloses any argument that ARC owns the ’923 patent or transferred any rights in

 8 connection with the Starboard transaction, as it explicitly states that “nothing in

 9 this Patent Security Agreement or the Security Agreement assigns or transfers to

10 [Starboard] any control or ownership interest in any of the Collateral, and such

11 Grantor [CCE] retains any and all such rights.” Wood Dec., Ex. C at

12 CCE_HMD_000490. Accordingly, the Starboard Patent Security Agreement

13 cannot alter CCE’s standing in the underlying Eastern District of Texas case.

14 Further, during the meet and confer process leading up to HMD’s previous draft

15 joint stipulation, counsel for ARC told HMD’s counsel that documents related to

16 the Starboard Patent Security Agreement would be produced by CCE in the

17 underlying Eastern District of Texas litigation. See Chouraki Dec., Ex. R. And

18 prior to the filing of HMD’s Motion, CCE had already produced all documents and

19 agreements in its possession (excluding emails) that are related to Starboard’s
20 release of its security interest in the ’923 patent. Wood Dec. at ¶ 2. Further, as of

21 ARC’s filing of this Response, CCE has produced all documents and agreements in

22 its possession (excluding emails) that are related to Starboard’s Patent Security

23 Agreement. Wood Dec. at ¶ 3.

24         Similar to                    , the unambiguous terms of the Starboard
25 Patent Security Agreement do not support any argument that ARC (and not CCE)

26 owns the ’923 patent. Accordingly, HMD’s motion to compel production of the
27 Starboard Security Agreement is moot, and the Court should refuse HMD’s fishing

28 expedition for irrelevant emails and other documents “related” to the Starboard


                                   10
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 12 of 21 Page ID #:1385



 1 Patent Security Agreement, as there is no reasonable basis to argue that documents

 2 related to the Starboard Patent Security Agreement will somehow show that ARC

 3 owns the ’923 patent.

 4         In an attempt to support its motion, HMD proposes multiple hypothetical
 5 communications and documents that are based on nothing more than HMD’s

 6 conjecture, speculation, and wishful thinking. See HMD Memo at 9:6-10; 11:13-

 7 16; 14:7-12. But a “mere suspicion that additional documents must exist is an

 8 insufficient basis to grant a motion to compel.” Bresk v. Unimerica Ins. Co., 2017

 9 WL 10439831, *5 (C.D. Cal. 2017) (Segal, M.J.). “Rather, the moving party must

10 have a colorable basis for is belief that relevant, responsive documents exist and

11 are being improperly withheld.” Id. HMD has no such “colorable basis” for these

12 hypothetical documents. Rather, this is a classic fishing expedition; indeed, HMD

13 admits as much in its Motion, conceding that it “has no idea whether these

14 documents exist, of course.” HMD Memo at 9:11. See Strategic Partners, Inc. v.

15 FIGS, Inc., 2020 WL 4354172, *9 (C.D. Cal. 2020) (Stevenson, M.J.) (In denying

16 motion to compel: “The Court strains to understand how that request is anything

17 other than a fishing expedition to discovery support for a conclusory [] defense, or

18 how access to that information would assist [movant] in defending against

19 [respondent’s] claims.”)
20     B. HMD’s Requests are Not Proportional to the Needs of the Case.
21         Not only are HMD’s requests directed to irrelevant subject matter, but they
22 are also not “proportional to the needs of the case” as required by Rule 26. When

23 evaluating proportionality, Rule 26 requires that the Court consider: “the

24 importance of the issues at stake in the action, the amount in controversy, the

25 parties’ relative access to relevant information, the parties’ resources, the

26 importance of the discovery in resolving the issues, and whether the burden or
27 expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.

28 26(b)(1). All of the proportionality factors weigh in ARC’s favor. Two of the


                                   11
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 13 of 21 Page ID #:1386



 1 factors, “the importance of discovery in resolving the issues, and whether the

 2 burden or expense of the proposed discovery outweighs its likely benefit,” weigh

 3 particularly strongly against HMD’s requests. Id.; see also Laub. v. Horbaczewski,

 4 2020 WL 5093089, *9 (C.D. Cal. 2020) (Stevenson, M.J.) (denying defendant

 5 additional discovery in the form of examination of text messages where defendant

 6 had already filed a motion for summary judgment, and “their insistence that

 7 additional responsive text messages must exist [was] entirely speculative”).

 8        1. HMD’s Requests Have No Importance in Resolving the Motion to
 9            Dismiss.
10        As discussed above, HMD’s requests relating to CCE’s standing with
11 respect to ARC can have no import to the issues at hand in the underlying litigation

12 for two reasons. First, any documents that HMD might hope to use to alter the

13 terms of                     would be inadmissible under the parol evidence
14 doctrine, and therefore irrelevant. See Schron, 20 N.Y.3d at 436 (2013) Documents

15 that cannot possibly be used as evidence to support the motion cannot reasonably

16 be considered “important” in resolving the motion. Second, HMD’s standing

17 argument requires proving that a written agreement conveys to ARC rights to the

18 ’923 patent, which HMD cannot prove, with or without discovery. No amount of

19 discovery will unveil something that does not exist: there is no written agreement,
20 either responsive to HMD’s requests or otherwise, that conveys any rights in the

21 ’923 patent to ARC. Thus, as a matter of law, ARC has no rights in the ’923 patent.

22 See Enzo, 134 F.3d at 1093 (Fed. Cir. 1998). The discovery HMD seeks cannot

23 change that fact; therefore, the discovery has no import to resolving the Motion to

24 Dismiss.

25        HMD’s own actions bolster the fact that its discovery requests are
26 unimportant to resolving its motion. HMD’s motion to dismiss is fully briefed and
27 ripe for resolution before the Eastern District of Texas. See Chouraki Dec., Exs. B-

28 E. Since HMD believes its motion can be resolved without this discovery, its


                                   12
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 14 of 21 Page ID #:1387



 1 requests are at best tangential to the motion to dismiss—and certainly not

 2 “important” to the issues. See Laub., 2020 WL 5093089 at *9 (C.D. Cal. 2020).

 3        Additionally, HMD’s requests relating to the Starboard security interest and
 4 its release are also not important to the issues in the Motion to Dismiss. As with

 5                  the Starboard agreements do not convey any rights in the ’923
 6 patent to ARC and no amount of irrelevant parol evidence can change that fact.

 7 Thus, the requests regarding Starboard are equally unimportant. See Enzo, 134

 8 F.3d at 1093 (Fed. Cir. 1998).

 9        2. HMD’s Requests are Overly Burdensome and Inappropriate in Light
10            of Discovery Limitations in Place in the Underlying Litigation.
11        In its summary of the subpoena, HMD omits many of its requests in an
12 attempt to downplay the enormous burden that would be required of ARC if

13 ordered to comply with the requests. Importantly, ten of the document requests in

14 the subpoena explicitly ask for documents related to “communications,” which

15 would require ARC to conduct an extensive, expensive, and time-consuming

16 search for and review of emails. But, demanding email production via a subpoena

17 is inappropriate for HMD, a party to the underlying lawsuit. By broadly seeking

18 communications in this manner, HMD attempts to avoid specific procedures and

19 limitations on requests for email discovery, limitations to which it agreed in the
20 underlying litigation between CCE and HMD. Specifically, HMD and CCE agreed

21 to the “Court’s Model Order Regarding E-Discovery in Patent Cases” (the “ESI

22 Order”). http://www.txed.uscourts.gov/sites/default/ files/forms/E-

23 Discovery_Patent_Order.pdf. Among other terms, the ESI Order provides:

24        General ESI production requests under Federal Rules of Civil
25        Procedure 34 and 45, or compliance with a mandatory disclosure
26        order of this court, shall not include e-mail or other forms of
27        electronic correspondence (collectively “e-mail”). To obtain e-mail
28        parties must propound specific e-mail production requests.


                                   13
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 15 of 21 Page ID #:1388



 1 See ESI Order, ¶ 6. The ESI Order also requires the parties to exchange specific

 2 lists of custodians prior to any email production requests, and email production

 3 requests must identify the proper custodians, search terms, and time frame for the

 4 request. Id. at ¶ 7. Demanding that ARC produce emails is an attempt to

 5 circumvent the limitations and procedures to which HMD agreed. Even if HMD

 6 denies such circumvention, the request is still inappropriate; it is unreasonable to

 7 expose a non-party like ARC to greater discovery burdens than those of the parties

 8 to the underlying litigation. See Arista Records LLC v. Lime Grp. LLC, 2011 WL

 9 781198, *2 (C.D. Cal. 2011) (Wood, J.) (“When balancing the relevance of a

10 particular discovery request against the burden of production, special weight

11 should be given to the burden on non-parties of producing documents to parties

12 involved in the litigation.”) (internal quotes omitted).

13        Indeed, to produce emails responsive to these requests, ARC would be
14 required to retrieve archived emails from employees who are no longer with the

15 company, and painstakingly search through them, all at a significant estimated

16 expense of multiple millions of dollars. Declaration of Eric Lucas at ¶¶ 10-18.

17 Should responsive emails from ARC even exist, they are not segregated from

18 emails relating to hundreds of patent-owning subsidiaries in a way that would

19 allow for easy collection and production. Id. ARC estimates that it would take at
20 least 60 days just to locate and segregate all responsive emails, plus an additional

21 six to eight months to review each email communication to determine whether the

22 email was sent on behalf of ARC and, if so, whether it relates to any of the

23 thousands of agreements covered by the extremely broad subpoena. Id. See

24 Northrop Grumman Corp. v. Factory Mutual Ins. Co., 2012 WL 12875772, *7

25 (C.D. Cal. 2012) (Abrams, M.J.) (finding a request as overly burdensome where

26 party was required to restore electronic media).
27        Additionally, all contract negotiations are conducted with the input of
28 outside counsel. Lucas Dec. at ¶ 12. The information HMD seeks would therefore


                                   14
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 16 of 21 Page ID #:1389



 1 require substantial additional levels of review in order to find, log, and redact

 2 privileged information from any responsive communications or documents.

 3        Further, as noted above, HMD seeks information that is irrelevant as a
 4 matter of law under the parol evidence rule. Schron, 20 N.Y.3d at 436.

 5 Accordingly, the burden of compliance with HMD’s overbroad email request—

 6 especially the massive undertaking required to review and produce these email

 7 communications—is unjustifiable. Notably, HMD has not and cannot refute that

 8 this substantial burden to ARC, an affiliate of the party suing HMD for patent

 9 infringement in the Eastern District of Texas, outweighs the irrelevant and

10 inadmissible nature of the discovery it seeks.

11        3. The Remaining Proportionality Factors Strongly Favor ARC.
12        One of the remaining factors is “importance of the issues at stake.” Fed. R.
13 Civ. P. 26(b)(1). While standing is an important issue in litigation, the documents

14 HMD seeks, if they exist at all, have no bearing on CCE’s standing in the

15 underlying litigation. As discussed above, the documents HMD seeks are

16 inadmissible parol evidence that cannot be used to alter the unambiguous terms of

17                     . See Enzo, 134 F.3d at 1093 (Fed. Cir. 1998). Thus, while HMD
18 may try to paint the already-briefed dispute as “important,” the collateral email

19 evidence it seeks cannot possibly alter the agreements by any measure.
20 Accordingly, this factor weighs heavily against HMD.

21        Another factor is “the parties’ relative access to relevant information.” Fed.
22 R. Civ. P. 26(b)(1). While ARC technically has access to its own emails, “access”

23 in this case implicates a far greater concern. HMD seeks emails relating to patent

24 rights owned by CCE. It is highly likely that any emails in ARC’s possession

25 relating to the ’923 patent would involve CCE, the sole owner of the patent. As

26 discussed above, HMD’s attempt to access these emails violates the limitations to
27 which it agreed to regarding email discovery. Any demand to obtain these emails

28 from ARC should be deferred at least until HMD pursues the avenue available to it


                                   15
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 17 of 21 Page ID #:1390



 1 to obtain email discovery in the underlying litigation. And although ARC is

 2 unaware of any non-email documents that would be responsive to the subpoena

 3 that have not already been produced by CCE in the underlying litigation, CCE, as

 4 the party and the owner of the patent is in the best position to respond to any

 5 alleged deficiencies in production. Thus, this factor weighs in favor of ARC due to

 6 HMD’s ability to seek discovery from CCE in the underlying litigation.

 7        The remaining factors, the amount in controversy and the parties’ resources,
 8 also weigh strongly in ARC’s favor. The estimated cost of the email production

 9 that HMD seeks ranges from                               . Lucas Dec. at ¶¶ 16, 18.
10 Although the amount in controversy

11

12                         ARC, a non-party to this case, should not be forced to pay
13 for extensive discovery into irrelevant matters. Further, regardless of ARC’s

14 resources, “consideration of the parties’ resources does not … justify unlimited

15 discovery requests addressed to a wealthy party.” Fed. R. Civ. P. 26, Advisory

16 Committee’s Notes. As discussed above, HMD has made overbroad requests for

17 irrelevant information, in spite of ARC’s attempts to compromise. Thus,

18 irrespective of what resources ARC may have, HMD’s requests also fail this factor

19 of proportionality.
20        After taking all the factors into consideration, HMD’s discovery requests are
21 not proportional to the needs of the case and therefore are outside the scope of

22 discovery provided by Rule 26. Accordingly, HMD’s motion should be denied.

23     C. HMD Refused All Efforts of ARC to Compromise.
24        HMD incorrectly asserts throughout its Motion that ARC has refused to
25 produce documents in response to HMD’s subpoena. See, e.g., HMD Memo at

26 4:23-26. However, it is HMD who has refused to compromise on the discovery
27 sought from ARC—which highlights the unreasonableness of HMD’s requests. In

28 addition to numerous letters exchanged between HMD and ARC, ARC participated


                                   16
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 18 of 21 Page ID #:1391



 1 in many telephonic meet-and-confer conferences. In its first meet-and-confer of

 2 October 26, counsel for HMD insisted that HMD’s attorney, Matt Warren, was the

 3 only person capable of making decisions regarding the ARC subpoena. Chouraki

 4 Dec., Ex. N. Despite multiple requests for Mr. Warren to participate in the meet

 5 and confer process, counsel for HMD was unwilling to do so. Chouraki Dec., Ex.

 6 O. As such, while ARC offered compromises to avoid burdening the Court, HMD

 7 was unable to offer any compromise or accept any of ARC’s comprises. Although

 8 the documents are irrelevant, ARC agreed to produce all documents (other than

 9 email) in an attempt to avoid this dispute; indeed, ARC agreed that, with respect to

10 most requests, ARC either has no responsive information or will provide it to CCE

11 for production. Chouraki Dec., Ex. R. And even with respect to emails, ARC

12 attempted to reach a compromise and asked for HMD to cooperate with providing

13 search terms to substantially narrow the scope of the documents that HMD

14 requested. See Chouraki Dec., Ex. J. Yet HMD consistently refused to tailor its

15 requests in any respect, confirming HMD’s indifference to the extraordinary

16 burden and expense its discovery demands would place upon ARC, and suggesting

17 that HMD’s true motive is to harass and burden ARC, and increase the overall

18 costs of this litigation. Id.

19     D. This Court is Authorized to Transfer this Action to the Eastern District
20         of Texas
21         The Eastern District of Texas court is in the best position to determine
22 whether the discovery that HMD seeks is relevant and whether it would aid that

23 court’s decision on the fully briefed motion pending before it. As such, to conserve

24 the resources expended by this Court, the Eastern District of Texas court, and both

25 parties, the Court should transfer HMD’s motion to the Eastern District of Texas

26 pursuant to Rule 45(f). Not only is the Eastern District of Texas court in the best
27 position to determine whether the evidence sought by HMD is discoverable,

28 relevant, and even admissible, but the Eastern District of Texas is also in the best


                                   17
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 19 of 21 Page ID #:1392



 1 position to issue limiting guidelines to narrow HMD’s requests so that they are

 2 proportional with the needs of the underlying case. This Court would be relieved of

 3 the resources necessary to decide an issue that relates only to a fully briefed motion

 4 before a court in an entirely different forum, and the Eastern District of Texas

 5 Court would never need to slog through reams of supposed “evidence” that is on

 6 its face inadmissible. Pursuant to Rule 45(f), ARC consents to the Court

 7 transferring this motion to the court in the Eastern District of Texas overseeing the

 8 underlying litigation, and ARC is filing contemporaneously with this response a

 9 motion requesting transfer under Rule 45(f).

10     E. If ARC Must Produce the Documents, HMD Should Bear the Costs.
11        If this Court determines that ARC must produce emails according to HMD’s
12 requests, then HMD should bear the costs of the production instead of non-party

13 ARC. Rule 45 provides that an order compelling discovery “must protect a person

14 who is neither a party nor a party’s officer from significant expense resulting from

15 compliance.” Fed. R. Civ. P. 45(d)(2)(B)(ii). If discovery against a non-party to a

16 lawsuit results in a significant expense, “the Court must shift costs to the party

17 serving the subpoena until the burden is no longer ‘significant.’” Federal Deposit

18 Ins. Corp. v. LSI Appraisal LLC, 2014 WL 12561102, *1 (C.D. Cal. 2014) (Carter,

19 J.) (quoting Legal Voice v. Stormans Inc., 738 F.3d 1178, 1184 (9th Cir. 2013)).
20 Additionally, this Court has found that, as email discovery “is not presumptively

21 relevant to litigation” and results in an “imbalance of benefit and burden,” cost-

22 shifting is an option to resolve the imbalance. Northrop Grumman, 2012 WL

23 12875772 at *2 (C.D. Cal. 2012). In denying that motion to compel, the Court in

24 Northrop Grumman further found that, even where a party failed to preserve

25 emails, the burden to that party and the Court in delaying the action by searching

26 for the emails “outweighs the likely benefit of the requested documents.” Id. at *7.
27 See also Zubulake v. UBS Warburg LLC, 217 F.R.D. 309, 316 (S.D.N.Y. 2003)

28 (Seeking electronic data from expensive backup media is “particularly


                                   18
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 20 of 21 Page ID #:1393



 1 complicated,” and “the solution has been to consider cost-shifting”). ARC is not a

 2 party to the underlying litigation and has never had any ownership rights over the

 3 ’923 patent, the sole patent at issue. Further, the overreaching nature of HMD’s

 4 requests would lead to a significant expense for ARC. To the extent that this Court

 5 would grant the motion and impose an extraordinary expense ranging from

 6                             HMD should be ordered to bear those costs.
 7                                IV.   CONCLUSION
 8        ARC requests that this Court transfer the Motion to the Eastern District of
 9 Texas, the court overseeing the underlying litigation. In the alternative, ARC

10 respectfully requests that this Court deny HMD’s Motion to Compel. Should this

11 Court grant HMD’s Motion, ARC, as a non-party to the underlying litigation,

12 requests that the Court shift the costs of discovery to HMD.

13 Dated: December 31, 2020                      Respectfully submitted,
14
                                                 /s/ Stephanie R. Wood
15                                               Stephanie R. Wood
16
                                                 California Bar No. 242572
                                                 Jeffrey R. Bragalone (pro hac vice
17                                               pending)
18                                               Texas Bar No. 02855775

19                                               BRAGALONE CONROY PC
20                                               2200 Ross Avenue
                                                 Suite 4500W
21                                               Dallas, TX 75201
22                                               Tel: (214) 785-6670
                                                 Fax: (214) 785-6680
23                                               swood@bcpc-law.com
                                                 jbragalone@bcpc-law.com
24

25                                               Ben M. Davidson
26
                                                 California Bar No. 181464
                                                 DAVIDSON LAW GROUP, ALC
27                                               4500 Park Granada Blvd., Suite 202
28
                                                 Calabasas, California 91302
                                                 Tel: (818) 918-4622
                                                 Ben@dlgla.com
                                   19
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 19 Filed 12/31/20 Page 21 of 21 Page ID #:1394



 1
                                           Attorneys for Respondent
 2                                         ACACIA RESEARCH
 3
                                           CORPORATION

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                   20
     MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO COMPEL
